Reasons for Allowance
	Applicant’s arguments that the 2/23/2022 amendment overcomes the previous drawing objections, 35 USC 112 clarity rejections and 35 USC 103 obviousness rejections are persuasive.  Additionally, the examiner now notes that the 2/23/2022 amendment overcomes the previous provisional Double Patenting rejection as well since the newly added claim 1 phraseology is not suggested by the claims of the copending 16/887228 application as of this writing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658